         Case 1:20-cv-00897-NONE-BAM Document 8 Filed 08/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     MAYRA MARGARITA HERNANDEZ,                         No. 1:20-cv-00897-NONE-BAM
11
                    Plaintiff,                          ORDER ADOPTING FINDINGS AND
12                                                      RECOMMENDATIONS AND DENYING
             v.                                         PLAINTIFF’S MOTIONS TO PROCEED IN
13                                                      FORMA PAUPERIS
     COMMISSIONER OF SOCIAL SECURITY,
14                                                      (Doc. Nos. 2, 5, 7)
                    Defendant.
15

16

17         On June 26, 2020, Plaintiff Mayra Margarita Hernandez, proceeding through counsel,

18 filed the complaint in this action seeking review of a decision of the Commissioner of Social

19 Security. (Doc. No. 1.) The matter was referred to a United States Magistrate Judge pursuant
20 to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21         On July 24, 2020, the assigned magistrate judge issued findings and recommendations

22 which found that plaintiff had not made the showing required by 28 U.S.C. § 1915 that she is

23 unable to pay the required fees for this action. (Doc. No. 6) The magistrate judge accordingly

24 recommended that plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 2, 5) be denied

25 and that she be required to pay the $400.00 filing fee in full to proceed with this action. Those

26 findings and recommendations were served on plaintiff and contained notice that any
27 objections thereto were to be filed within fourteen (14) days after service. The period for filing

28 objections has passed and no objections have been filed.

                                                    1
          Case 1:20-cv-00897-NONE-BAM Document 8 Filed 08/19/20 Page 2 of 2


 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2 court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3 the court finds the pending findings and recommendations to be supported by the record and

 4 proper analysis.

 5         Accordingly:

 6           1.    The findings and recommendations issued on July 24, 2020 (Doc. No. 7) are

 7 adopted in full;

 8           2.    Plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 2, 5) are denied; and

 9           3.    Within fourteen (14) days following service of this order, plaintiff shall pay the

10 $400.00 filing fee in full to proceed with this action. If plaintiff fails to pay the filing fee

11 within the specified time, this action will be dismissed without prejudice.

12
     IT IS SO ORDERED.
13

14     Dated:     August 19, 2020
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
